Title: Conveyance of Land Adjoining Carlton by Thomas Jefferson to Trustees of Charles L. Bankhead and Ann C. Bankhead, 1 April 1815
From: Jefferson, Thomas
To: Bankhead, John,Randolph, Thomas Mann,Lindsay, Reuben,Bankhead, Charles Lewis,Bankhead, Ann Cary Randolph



          This indenture tripartie tripartite made on the first day of April one thousand eight hundred and fifteen between Thomas Jefferson of the county of Albemarle of the first part, Anne Cary Bankhead  wife of Charles L. Bankhead and grandaughter of the sd Thomas, of the county of Albemarle also, on the second part, and John Bankhead of the county of Caroline, Thomas Mann Randolph and Reuben Lindsay both of the same county of Albemarle on the third part witnesseth that the said Thomas, in consideration of the natural affection which he beareth to his sd grandaughter Anne Cary Bankhead, and for her advancement and better support in life, and for the further consideration of one Dollar to him in hand paid, hath given granted bargained and sold to the sd John Bankhead, Thomas Mann Randolph, & Reuben Lindsay the following parcels of land in the sd county of Albemarle, lying on the North side of the High mountain adjacent to the lands whereon the sd Charles L. and Anne C. his wife now live, and to those of Robert Sthreshly, to wit, one parcel of forty acres purchased by the sd Thomas of Thomas Wells, one other parcel of sixty one & a quarter acres purchased of Benjamin Brown, and one other parcel adjoining this last, being parcel of a larger tract purchased of Edward Carter deceased, and to be divided from the residue of the sd lands purchased from Carter by a line to begin on the public road leading from the Thorough-fare towards Charlottesville where the lands of the said Charles L. & Anne his wife and those of the sd Thomas corner together on the said road near a large rock adjacent to the sd road, and running thence up the sd High mountain in a direct line which by protraction is South 48. degrees West one hundred and six and a quarter poles to a corner of the sd parcel purchased from Benjamin Brown formed by the meeting of two lines running from the sd corner, the one due North and the other due West, which parcel of the larger tract purchased from Carter contains by protraction twenty nine acres, making the whole of what is now meant to be conveyed about one hundred and thirty acres be the same more or less: to have and to hold the sd tract or parcel of one hundred and thirty acres of land more or less to the sd John Bankhead, Thomas Mann Randolph, & Reuben Lindsay and their heirs for the Uses and Trusts following, that is to say, to be held, possessed, employed, and applied at the discretion and absolute will of the sd John, Thomas M. and Reuben (free from all right of possession, claim, controul or interference of the sd Charles L. or Anne C. or either of them, and from all liability for any debts or contracts past or future of the sd Charles L. or Anne C. or either of them) to the maintenance of the sd Charles L. and Anne C., and the maintenance & education of their children, born or to be born, and, after the death of the sd Anne to convey the same, by way of advancement to such of her children as the sd John, Thomas M. and Reuben shall deem best according to circumstances, and in default of such conveyance, then to remain over to the heirs of the sd Anne Cary in fee simple. and the sd Thomas Jefferson and his heirs the said tract of land hereby conveyed to the sd John Bankhead, Thomas Mann Randolph and Reuben Lindsay and their heirs, for the uses and trusts beforementioned will warrant & defend against all persons claiming from or under him. In witness whereof the said Thomas hath hereto set his hand and seal on the day & year above written.
          
            
              Signed sealed and delivered in presence of
              }
              Th: Jefferson
            
          
          Rolin Goodman
          Edmund Bacon
          W Ballard
        